Citation Nr: 9927884	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Determination of proper initial rating for Bell's palsy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran's periods of active service include from 
June 1969 to June 1971 and from August 1976 to August 1994.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a bilateral ankle disorder 
which is related to his active service.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the claim 
for an increased initial evaluation for Bell's palsy has been 
obtained by the RO.

3.  The veteran's Bell's palsy is not productive of moderate, 
incomplete paralysis of the facial muscles/nerves.


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral ankle 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).

2.  The criteria for an initial evaluation in excess of 0 
percent for Bell's palsy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8207 (1998); Fenderson v. West, 12 Vet. 
App. 119 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the veteran's service medical records contain 
notations dated January 1982 showing he was treated for right 
foot/ankle pain with swelling probably secondary to trauma, 
and rule out osteoarthritis.  However, upon x-ray 
examination, no ankle abnormalities were found.  His 
diagnosis was cellulitis.  In addition, the service records 
include a February 1994 physical examination questionnaire 
noting the veteran complained of pain in his ankles on a 
regular basis, particularly upon bending or squatting. 

As to the post-service medical evidence, a September 1996 VA 
radiology report shows the veteran did not have any ankle 
abnormalities.  And, a September 1996 VA general examination 
report shows he reported ankle pain, and was diagnosed with 
ankle sprain grade I with normal range of motion. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a bilateral ankle disorder which is 
related to any in-service symptomatology, or is otherwise 
related to his period of service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the current claimed bilateral ankle disorder and his period 
of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In addition, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that his current 
bilateral ankle symptomatology is related to any of his in-
service symptomatology.  See Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)); see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a bilateral ankle 
disorder, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link his claimed disorder 
to his period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran, nor his representative, as lay persons, are 
qualified to offer a medical opinion regarding the etiology 
of his disorder and/or qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
At present, the Board is not aware of any circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the veteran's claim "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim, and the reasons for which his claim has failed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Determination of Proper Initial Rating.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased initial rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  When 
a veteran appeals the initial rating assigned after a grant 
of service connection, separate ratings may be assigned for 
separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, in a November 1996 rating decision, the veteran 
was awarded service connection and a 0 (noncompensable) 
evaluation for Bell's palsy under Diagnostic Code 8207, 
effective June 1996.  At present, as the veteran has 
expressed disagreement with his initial disability 
evaluation, his case is before the Board for appellate 
review.

With respect to the evidence of record, the veteran's service 
medical records contain medical notations dated July 1994 
indicating he had complete Bell's palsy in the right side of 
the face, and complained that he had watering and sagging 
eyes, and that food tasted "funny."  However, notations 
dated August 1994 indicate he had a 95 percent clearing of 
the Bell's palsy, and that no further prescription medication 
was recommended.

As to the post-service medical evidence, a September 1996 VA 
examination report shows the veteran has a lazy left pupil 
and astigmatism, and was diagnosed with Bell's palsy with 97 
percent recovery.  In addition, a January 1998 statement from 
a VA physician indicates he had a medical history of Bell's 
palsy with all three branches of the face involved, which was 
treated with a burst of steroids at that time for two weeks.  
He also had a history of vascular headaches, seeing lines 
that looked like water, and twitching of the eyelid.  In this 
regard, the VA physician opined that the veteran's eye 
drooping and eyelid fatigue was secondary to his Bell's palsy 
as the muscles of the eye were involved. 

Lastly, during the April 1997 hearing at the RO, and during 
the July 1999 videoconference before the undersigned member 
of the Board, the veteran testified that he has decreased 
sensation on the right side of the forehead, had decreased 
taste when chewing on the right side of the mouth, and looses 
control over salivation when sleeping on his right side.

With respect to the applicable law, Diagnostic Code 8207 
evaluates disabilities characterized by paralysis of the 
seventh (facial) cranial nerve.  This diagnostic code 
provides a 10 percent rating for a moderate incomplete 
paralysis of the facial nerve, while a 20 percent rating is 
assigned for a severe incomplete paralysis of the facial 
nerve. The highest available schedular rating, 30 percent, is 
warranted where there is complete paralysis of the facial 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 (1998).

After a review of the evidence of record, the Board finds 
that, although the veteran's Bell's palsy is characterized by 
eye drooping, eyelid fatigue, as well as by self-reported 
loss of sensation of the forehead, taste and salivation 
control when sleeping, the medical evidence shows he has a 97 
percent recovery of his in-service Bell's palsy.  In 
addition, the Board finds that the medical evidence of record 
does not show that his current residuals of Bell's palsy 
cause a moderate, incomplete paralysis of the facial nerve.  
As such, the veteran's initial 0 percent rating for his 
Bell's palsy is appropriate, and the preponderance of the 
evidence is against an award of an initial rating in excess 
of 0 percent.  See 38 C.F.R. 4.4.124a, Diagnostic Code 8207 
(1998); Fenderson v. West, 12 Vet. App. 119 (1999).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b).  Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule is not for application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
evidence does not show that the veteran's disability under 
consideration has caused him marked interference with 
employment or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral ankle disorder is denied.

The initial evaluation assigned for Bell's palsy is 
appropriate, and entitlement to an evaluation in excess of 0 
percent is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

